PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                  ____________

                      No. 12-1881
                     _____________

            UNITED STATES OF AMERICA

                            v.

                   ROGER WILSON,
                                Appellant
                    _____________

   APPEAL FROM THE UNITED STATES DISTRICT
                         COURT
 FOR THE WESTERN DISTRICT OF PENNSYLVANIA
 (D.C. Crim. No. 06-cr-00316-004 and 2-07-cr-00101-001)
       District Judge: Honorable Gustave Diamond
                      ____________

        Submitted Under Third Circuit LAR 34.1(a)
                    January 18, 2013
                     ____________

 Before: SMITH, CHAGARES and BARRY, Circuit Judges

            (Opinion Filed: February 14, 2013)
                      ____________

Roger Wilson
Pro Se
1823 Federal Street
McKeesport, PA 15132

Pro Se Appellant

Rebecca R. Haywood, Esq.
Michael L. Ivory, Esq.
Office of United States Attorney
700 Grant Street
Suite 4000
Pittsburgh, PA 15219-0000

Counsel for Appellee
                        ____________

                 OPINION OF THE COURT
                      ____________

BARRY, Circuit Judge

       Roger Wilson appeals from an order modifying the
conditions of his supervised release to require that he undergo
a mental health assessment and, if necessary, participate in an
approved mental health treatment program. This case requires
us to decide whether Wilson’s waiver of appeal bars his
appeal of an order modifying the terms and conditions of
supervised release. We conclude that it does not and,
therefore, will affirm.

                        I. Background

       Wilson pleaded guilty to two drug charges. The plea
agreement included a waiver of his right to appeal or
collaterally challenge his conviction and sentence except in
the event that the government appealed, the sentence
exceeded the applicable statutory limits set forth in the United
States Code, or the sentence unreasonably exceeded the
sentencing guideline range determined by the District Court.

      On January 8, 2008, Wilson was sentenced to sixty-
five months’ imprisonment to be followed by six years of
supervised release. He appealed, but we found his appellate
waiver valid and found, as well, that the issues raised on
appeal were within the scope of the waiver. We, thus,
enforced the waiver and affirmed the judgment of sentence.
United States v. Wilson, 337 F. App’x 155, 156 (3d Cir.
2009). On December 1, 2011, Wilson was released from

                               2
prison and commenced his term of supervised release. 1 Three
months later, his Probation Officer filed an application to
modify the terms and conditions of his supervised release to
include participation in a mental health program. The District
Court held a hearing at which Wilson’s Probation Officer
testified about a number of bizarre incidents which raised
concerns as to Wilson’s mental state, and about his grandiose
ideas and acts of unconventional behavior. Wilson also
testified, and, in the process, did little or nothing to help
himself. On March 14, 2012, the Court ordered that Wilson’s
conditions of supervised release be modified to add the
condition that he undergo a mental health assessment and, if
necessary, participate in an approved mental health treatment
program. Wilson timely appealed.

          II. Jurisdiction & Standard of Review

       The District Court had jurisdiction under 18 U.S.C. §
3231. We have jurisdiction under 28 U.S.C. § 1291 and 18
U.S.C. § 3742(a). “Where, as here, the government invokes
an appellate-waiver provision contained in a defendant’s plea
agreement, we must determine as a threshold matter whether
the appellate waiver prevents us from exercising our
jurisdiction to review the merits of the defendant’s appeal.”
United States v. Corso, 549 F.3d 921, 926 (3d Cir. 2008)
(citing United States v. Goodson, 544 F.3d 529, 533–37 (3d
Cir. 2008)). The validity and scope of an appellate waiver
involves a question of law and is, therefore, reviewed de
novo. United States v. Khattak, 273 F.3d 557, 560 (3d Cir.
2001). Should we exercise jurisdiction over the merits of the
appeal, we “review challenges to the imposition of a special
condition of supervised release, as well as a district court’s
decision to modify the terms of release, for abuse of
discretion.” United States v. Murray, 692 F.3d 273, 278 (3d
Cir. 2012) (quoting United States v. Smith, 445 F.3d 713, 716
1
  Wilson was initially released in May of 2011 to Renewal
Center, a community confinement center. However, after
threatening staff members and violating several of Renewal’s
rules, Wilson was returned to prison.

                              3
(3d Cir. 2006)).

                        III. Analysis

                    A. Appellate Waiver

       Before reaching the merits, we must decide whether
the appellate waiver before us bars this appeal. We will
enforce an appellate waiver and decline to review the merits
of an appeal “where ‘we conclude (1) that the issues [the
defendant] pursues on appeal fall within the scope of his
appellate waiver and (2) that he knowingly and voluntarily
agreed to the appellate waiver, unless (3) enforcing the waiver
would work a miscarriage of justice.’” United States v.
Dahmen, 675 F.3d 244, 249 (3d Cir. 2012) (citing Corso, 549
F.3d at 927).

       The government correctly observes that the word
“sentence” in a broad appellate waiver such as that now
before us includes the terms and conditions of supervised
release and, therefore, bars appeals challenging those terms
and conditions. See, e.g., Goodson, 544 F.3d at 538 (“[T]he
duration, as well as the conditions of supervised release are
components of a sentence. By waiving his right to take a
direct appeal of his sentence, [the defendant] waived his right
to challenge the conditions of his supervised release, which
were by definition part of his sentence.”). But Wilson’s
appeal does not challenge the initial terms and conditions of
supervised release imposed at sentencing. Rather, Wilson’s
appeal challenges a post-sentencing order modifying those
terms and conditions.


       The government argues that under the principles of res
judicata, we must decline to reach the merits of the instant
appeal. We reject that argument. To do as the government
argues would require us to enforce an appellate waiver as to
an issue we have not yet determined falls within the scope of
the waiver. To be sure, our prior holding that the waiver was
valid, i.e., that it was made knowingly and voluntarily, is
given preclusive effect. We must still, however, decide
                              4
whether the scope of that valid waiver encompasses the merits
of the appeal now before us such that Wilson can or cannot
appeal from the order that modified the conditions of his
supervised release.


       We have not spoken on this issue, but the Courts of
Appeals for the Tenth and Eleventh Circuits have held that an
appeal from an order modifying conditions of supervised
release 2 under 18 U.S.C. § 3583(e)(2) falls outside the scope
of a broad appellate waiver and, therefore, is not barred. See
United States v. Lonjose, 663 F.3d 1292, 1302 (10th Cir.
2011); United States v. Carruth, 528 F.3d 845, 846 (11th Cir.
2008) (per curiam); cf. Lonjose, 663 F.3d at 1301–02 (citing
analogous cases from the Fifth, Sixth, Seventh, Eighth, Ninth,
Tenth, and Eleventh Circuits holding that a general waiver of
a defendant’s appellate rights does not encompass a later
appeal of an order modifying the term of imprisonment under
18 U.S.C. § 3582).


        We are persuaded by the reasoning of our sister
circuits. A defendant would not reasonably contemplate that
a broad, general waiver of appellate rights with respect to the
judgment of sentence would foreclose appeals of later-
imposed conditions of supervised release. See Lonjose, 663
F.3d at 1298 (differentiating the right to directly appeal the
sentence memorialized in the judgment and commitment
order, inclusive of the original term of imprisonment and
terms and conditions of supervised release, from the separate
and distinct right to appeal a subsequent modification of the
terms of imprisonment or supervised release that could be
2
   This appeal involves a modification sought by the
government, not the defendant. Courts have held that an
appeal from a denial of a defendant’s motion under 18 U.S.C.
§ 3583(e)(2) to modify the terms of supervised release
imposed as part of the original sentence falls within the scope
of the defendant’s appellate waiver. See, e.g., United States v.
Scallon, 683 F.3d 680, 681 (5th Cir. 2012).            Holding
otherwise would permit an end run around the waiver.
                               5
imposed months, if not years, later). It might well be
different, of course, were a waiver to use more specific
language, i.e., language specifically addressing a defendant’s
right to appeal modifications of his sentence or the terms and
conditions of his supervised release. Id. at 1300 n.9 (citing
cases involving “[m]ore comprehensive, detailed, and
unambiguous appellate waivers [that] have been held to
preclude appeals of sentence modifications”); Carruth, 528
F.3d at 846 (“There was no specific language in the original
plea waiver indicating that Carruth’s willingness to waive his
right to appeal from a sentence entered in accordance with the
original plea was also a waiver of his right to appeal from his
future supervised release revocation.”).

       Wilson’s appellate waiver can reasonably be
understood to encompass, as relevant here, only a waiver of
his right to appeal his “sentence,” that is, what was imposed at
sentencing and memorialized in the judgment and
commitment order. See Lonjose, 663 F.3d at 1300. Wilson
did not explicitly waive a right to appeal a later modification
of his “sentence” and such a waiver cannot be presumed or
inferred. Accordingly, we hold that this appeal falls outside
the scope of, and is, therefore, not barred by, the waiver.

                 B. The Modification Order

       Proceeding to the merits of the appeal, we review for
abuse of discretion the District Court’s order modifying the
conditions of Wilson’s supervised release to require him to
undergo a mental health evaluation and receive mental health
treatment, if necessary. United States v. Jackson, 523 F.3d
234, 241 (3d Cir. 2008). District courts possess broad
discretionary authority to modify the terms and conditions of a
defendant’s     supervised     release    and,     accordingly,
modifications are reviewed only for reasonableness. Pursuant
to 18 U.S.C. § 3583(e)(2), “a court may, after considering the
factors set forth in 18 U.S.C. § 3553(a), modify, reduce, or
enlarge the conditions of supervised release, at any time prior
to the expiration or termination of the term of supervised
release.” Murray, 692 F.3d at 278. The § 3553(a) factors
include the nature and circumstances of the offense, the
                               6
history and characteristics of the defendant, the need for
adequate deterrence, the defendant’s medical needs, and the
protection of the public. In accordance with Federal Rule of
Criminal Procedure 32.1(c), a district court must afford the
defendant a hearing, unless the defendant waives this right or
the modification is favorable to the defendant and is not met
with objection by the government. Fed. R. Crim. P. 32.1(c).
We also “requir[e] that district courts explain and justify
conditions of supervised release.” United States v. Miller,
594 F.3d 172, 184 (3d Cir. 2010).

       Wilson’s one-page pro se brief merely states that the
order of the District Court “has to be dismissed according to
the U.S. Constitution,” without stating why. We see utterly
no reason to do so. Wilson received a full and fair hearing in
accordance with Rule 32.1, 3 and meaningful consideration
was given by the Court to the § 3553(a) factors. The Court
concluded that a mental health evaluation and, if necessary,
mental health treatment, were necessary to protect the public
against possible harm; “at the very least there [are] reasonable
grounds to believe that [Wilson] may not be in complete
touch with reality, certainly to the extent that he may possibly
commit additional crimes or, perhaps, be a danger to himself
or others in the community.” App. at 84.

                       IV. Conclusion

       The District Court did not abuse its discretion in
ordering a modification of the conditions of Wilson’s
supervised release. Accordingly, we will affirm.




3
  We note that the order “requiring Wilson undergo a mental
health assessment and, if necessary, participate in a mental
health treatment program approved by the probation officer
until such time as defendant is released from the program by
the Court” is not an impermissible delegation of judicial
authority to the United States Probation Office. See United
States v. Heckman, 592 F.3d 400, 409 (3d Cir. 2010).
                               7